Citation Nr: 0710457	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  05-13 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to service connection for a left shoulder 
disability.

3.  Entitlement to an increased evaluation for low back 
degenerative joint disease (DJD), evaluated as 20 percent 
disabling, prior to September 23, 2002.

4.  Entitlement to an increased evaluation for low back DJD, 
evaluated as 20 percent disabling, from September 23, 2002, 
through September 25, 2003.

5.  Entitlement to an increased evaluation for low back DJD, 
evaluated as 20 percent disabling, from September 26, 2003.

6.  Entitlement to an increased evaluation for thoracic spine 
DJD, evaluated as 10 percent disabling, prior to September 
23, 2002.




7.  Entitlement to an increased evaluation for thoracic spine 
DJD, evaluated as 10 percent disabling, from September 23, 
2002, through September 25, 2003.

8.  Entitlement to an increased evaluation for thoracic spine 
DJD, evaluated as 10 percent disabling, from September 26, 
2003.

9.  Entitlement to an increased evaluation for right hip 
arthritis, evaluated as 10 percent disabling, from March 11, 
2002, through July 19, 2004.

10.  Entitlement to an increased evaluation for right hip 
arthritis, evaluated as 30 percent disabling, from July 20, 
2004.

11.  Entitlement to an increased evaluation for left hip 
arthritis, evaluated as 10 percent disabling, from March 11, 
2002, through July 19, 2004.

12.  Entitlement to an increased evaluation for left hip 
arthritis, evaluated as 30 percent disabling, from July 20, 
2004.

13.  Entitlement to an initial evaluation in excess of 20 
percent for a right shoulder disability.

14.  Entitlement to an evaluation in excess of 10 percent for 
a right ankle disability from March 11, 2002, through July 
19, 2004.

15.  Entitlement to an evaluation in excess of 20 percent for 
a right ankle disability from July 20, 2004.

16.  Entitlement to an evaluation in excess of 10 percent for 
a left ankle disability from March 11, 2002, through July 19, 
2004.

17.  Entitlement to an evaluation in excess of 20 percent for 
a left ankle disability from July 20, 2004.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from September 1968 to March 
1972.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
September 2004, the RO issued another rating decision which 
increased the disability evaluations assigned to the service-
connected ankle and hip disabilities, effective July 20, 
2004.


FINDINGS OF FACT

1. The veteran does not have pes planus that can be related 
to his period of service.

2.  The veteran does not have a left shoulder disability that 
can be related to his period of service.

3.  The veteran's low back DJD is manifested by complaints of 
low back pain, moderate to severe limitation of motion, and 
no indication of sensory disturbance.

4.  There are no neurological deficits involving the sciatic 
nerve, muscle strength is normal and there is no atrophy.

5.  Treatment by bed rest has not been prescribed.

6.  The veteran's thoracic spine DJD is manifested by 
complaints of pain, moderate to severe limitation of motion, 
and no indication of sensory disturbance.

7.  There are no neurological deficits involving the sciatic 
nerve, muscle strength is normal, and there is no atrophy.

8.  Treatment by bed rest has not been prescribed.

9.  From March 11, 2002, through July 20, 2004, the veteran's 
right hip disability was manifested by normal range of motion 
of the affected thigh and complaints of pain.

10.  From July 20, 2004, the veteran's right hip disability 
is manifested by complaints of pain with slight limitation of 
flexion of the affected thigh.

11.  From March 11, 2002, through July 20, 2004, the 
veteran's left hip disability was manifested by normal range 
of motion of the affected thigh and complaints of pain.

12.  From July 20, 2004, the veteran's left hip disability is 
manifested by complaints of pain with slight limitation of 
flexion of the affected thigh.

13.  The veteran's right shoulder disability is manifested by 
no current symptoms, with motion of the affected arm to above 
shoulder level.

14.  From March 11, 2002, through July 20, 2004, the 
veteran's right ankle disability was manifested by no 
complaints or objective findings.

15.  From July 20, 2004, the veteran's right ankle disability 
is manifested by no more than marked limitation of motion 
with no evidence of ankylosis.

16.  From March 11, 2002, through July 20, 2004, the 
veteran's left ankle disability was manifested by no 
complaints or objective findings.

17.  From July 20, 2004, the veteran's left ankle disability 
is manifested by no more than marked limitation of motion 
with no evidence of ankylosis.  


CONCLUSIONS OF LAW

1.  Bilateral pes planus was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).

2.  A left shoulder disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).

3.  The schedular criteria for a disability evaluation 
greater than 20 percent for the low back DJD have not been 
met under the criteria in effect prior to September 23, 2002.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.321, Part 4, including §§ 4.1, 
4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, Diagnostic Codes (DCs) 
5003, 5010, 5292 (2002).

4.  The schedular criteria for a disability evaluation 
greater than 20 percent for the low back DJD have not been 
met under the criteria in effect from September 23, 2002.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.321, Part 4, including §§ 4.1, 
4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, DCs 5003, 5010, 5292 
(2003).

5.  The schedular criteria for a disability evaluation 
greater than 20 percent for the low back DJD have not been 
met under the criteria in effect from September 26, 2003.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.321, Part 4, including §§ 4.1, 
4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, DCs 5003, 5010, 5253 
to 5243 (2006).


6.  The schedular criteria for a disability evaluation 
greater than 10 percent for the thoracic spine DJD have not 
been met under the criteria in effect prior to September 23, 
2002.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.321, Part 4, including 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, Diagnostic 
Codes (DCs) 5003, 5010, 5291 (2002).

7.  The schedular criteria for a disability evaluation 
greater than 10 percent for the thoracic spine DJD have not 
been met under the criteria in effect from September 23, 
2002.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.321, Part 4, including 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, DCs 5003, 
5010, 5291 (2003).

8.  The schedular criteria for a disability evaluation 
greater than 20 percent for the thoracolumbar spine DJD have 
not been met under the criteria in effect from September 26, 
2003.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.321, Part 4, including 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, DCs 5003, 
5010, 5253 to 5243 (2006).

9.  The schedular criteria for an evaluation in excess of 10 
percent for the right hip disability from March 11, 2002, 
through July 20, 2004, have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.321, Part 4, including §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, DCs 5003, 5010, 5252 
(2006).

10.  The schedular criteria for an evaluation in excess of 30 
percent for the right hip disability from July 20, 2004, have 
not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.321, Part 4, 
including §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, DCs 
5003, 5010, 5252 (2006).

11.  The schedular criteria for an evaluation in excess of 10 
percent for the left hip disability from March 11, 2002, 
through July 20, 2004, have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.321, Part 4, including §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, DCs 5003, 5010, 5252 
(2006).

12.  The schedular criteria for an evaluation in excess of 30 
percent for the left hip disability from July 20, 2004, have 
not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.321, Part 4, 
including §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, DCs 
5003, 5010, 5252 (2006).

13.  The schedular criteria for an evaluation in excess of 20 
percent for the right shoulder disability have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.321, Part 4, including §§ 4.1, 
4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, DCs 5003, 5010, 5200, 
5201 (2006).

14.  The schedular criteria for an evaluation in excess of 10 
percent for a right ankle disability from March 11, 2002, 
through July 20, 2004, have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.321, Part 4, including §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, DCs 5003, 5010, 5270, 5271 
(2006).

15.  The schedular criteria for an evaluation in excess of 20 
percent for a right ankle disability from March 11, 2002, 
through July 20, 2004, have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.321, Part 4, including §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, DCs 5003, 5010, 5270, 5271 
(2006).

16.  The schedular criteria for an evaluation in excess of 10 
percent for a left ankle disability from March 11, 2002, 
through July 20, 2004, have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.321, Part 4, including §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, DCs 5003, 5010, 5270, 5271 
(2006).

17.  The schedular criteria for an evaluation in excess of 20 
percent for a left ankle disability from March 11, 2002, 
through July 20, 2004, have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.321, Part 4, including §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, DCs 5003, 5010, 5270, 5271 
(2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims has held that VCAA notice should be provided 
to a claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, No. 02-1077 (Vet. App. 
Dec. 21, 2006). 

In March and June 2004 letters, the RO informed the veteran 
of its duty to assist him in substantiating his claims under 
the VCAA, and the effect of this duty upon his claims.  He 
was told what evidence was needed to substantiate his claims, 
to include what evidence and information VA would obtain in 
his behalf and what information and evidence he could submit.  
He was told to submit any evidence relevant to his claims.




The Board finds that the content of the March and June 2004 
letters provided to the veteran complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  He was 
provided an opportunity at that time to submit additional 
evidence.  Subsequently, the November 2005 SSOC was issued, 
which provided the veteran with an additional 60 days to 
submit additional evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision.  Since 
the claims for increased evaluations and service connection 
are being denied, no disability evaluation (for the service 
connection claims) and no effective dates (for either the 
service connection or the increased evaluation claims) will 
be assigned, there is no possibility of prejudice to the 
veteran.

II.  Applicable laws and regulations

A.  Service connection

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.303(a) (2006).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

B.  Increased evaluations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2006); 38 C.F.R. Part 4 (2006).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned of the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The Board notes that, while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Because the veteran has perfected appeals as to the 
assignment of the initial ratings following the initial 
awards of service connection for the right shoulder and the 
ankle disorders, the Board is required to evaluate all the 
evidence of record for the period of time between the 
effective date of the initial grant of service connection 
until the present.  This could result in "staged ratings" 
based upon the facts found during the period in question.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the entire 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.10 states that, in cases of functional 
impairment, evaluations are to based upon lack of usefulness, 
and medical examiners must furnish, in addition to 
etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete, or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movement in different 
planes.  Inquiry will be directed to these considerations: 
(a) Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.). (b) More movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of ligaments, 
etc.). (c) Weakened movement (due to muscle injury, disease 
or injury of peripheral nerves, divided or lengthened 
tendons, etc.). (d) Excess fatigability. (e) Incoordination, 
impaired ability to execute skilled movements smoothly. (f) 
Pain on movement, swelling, deformity or atrophy of disuse. 
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification. Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.

According to 38 C.F.R. Part 4, DC 5010 (2006), traumatic 
arthritis is to be rated as degenerative arthritis.  
38 C.F.R. Part 4, DC 5003 (2006), states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint of group of minor joints affected 
by limitation of motion to be combined, not added, under DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation is warranted with X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups.  A 20 percent evaluation requires x-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2006).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
'an approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

III.  Factual background and analysis

A.  Service connection

1.  Bilateral pes planus

A review of the veteran's service medical records (SMRs) 
reveals no complaints of or treatment for bilateral pes 
planus.  The September 1968 entrance examination made no 
reference to this disorder, nor did the separation 
examination.

The September 1972 VA examination of the veteran made no 
mention of pes planus.  This disorder was first documented by 
the June 2001 VA examination.  An October 2002 VA examination 
noted that this condition was congenital and had been present 
at the time that he had entered service.  Subsequent records 
contained references to bilateral pes planus.

After a careful review of the evidence of record, it is found 
that entitlement to service connection for bilateral pes 
planus has not been established.  While the veteran noted 
during the October 2002 VA examination that this condition 
was congenital and had been present at his entrance onto 
active duty, the September 1968 entrance examination made no 
mention of pes planus.  Rather, his feet were described as 
normal.  However, the fact remains that the SMRs make no 
mention of this condition.  As a consequence, it cannot be 
found that the pes planus, first noted by the June 2001 VA 
examination, was present in, or is related to, his period of 
service.  Therefore, the preponderance of the evidence is 
against the veteran's claim for service connection for 
bilateral pes planus.

2.  Left shoulder

The SMRs make no mention of any left shoulder complaints.  
The left shoulder joint was normal on the entrance and 
separation examinations.

VA examinations conducted in September 1972, June 2001, 
October 2002 and July 2004 all noted that the veteran's left 
shoulder was normal.  The 2001 to 2005 VA outpatient 
treatment records only noted that the shoulder was normal.

Upon careful review of the evidence of record, the Board 
finds that service connection for a left shoulder disability 
has not been established.  There is no indication of any left 
shoulder injury or disease in the service medical records, 
and there is no suggestion of the existence of a current left 
shoulder disability.  Therefore, service connection cannot be 
awarded.

B.  Increased ratings

1.  Thoracic and lumbar spine

In regard to the lumbar spine, the June 2001 VA examination 
found that the veteran was able to walk on his heels and toes 
without pain.  His deep tendon reflexes were present and very 
active in the knees and the ankles.  Straight leg raises were 
normal.  He could extend the back to 3 degrees, forward flex 
to 80 degrees (with his fingertips to the ankles) and side 
bend to 5 degrees bilaterally with definite but low grade 
opposite side muscle spasm.  The examination of the thoracic 
spine showed that shoulder twisting was limited to 8 degrees 
bilaterally, which was mainly caused by thoracic spine DJD.  
He had mild thoracic interscapular pain on twisting either 
way.  The diagnosis was of DJD.

VA re-examined the veteran in October 2002.  He had moderate 
pain in the low back to palpation.  Forward flexion was to 45 
degrees, extension was to 10 degrees, and tilting was to 10 
degrees bilaterally.  He had the most discomfort on 
extension.  The neurological evaluation noted that straight 
leg raises were to 90 degrees; deep tendon reflexes were 2+.  
The sensory and motor examinations were within normal limits.  
The thoracic spine examination found moderate tenderness to 
palpation over the T8 to T12 spinous processes.  There was 
some tenderness over the right paraspinous muscles.  Again, 
DJD was diagnosed.

Private treatment records developed in 2003 showed the 
veteran's complaints of mid and low back pain.  Some low back 
muscle spasms were present.  He was neurologically within 
normal limits.

Another VA examination of the veteran was conducted in July 
2004.  His posture was erect and his balance and coordination 
were satisfactory.  There was no gross scoliosis, and he 
could stand on his heels and toes, but he did get pain in the 
triangle between his low back, both sciatic joints, and both 
hips.  He could not fully squat.  Straight leg raises while 
sitting were normal; in the supine position, he could raise 
the right leg held straight at only 5 degrees of hip flexion, 
and the left hip to 10 degrees flexion.  When he raised the 
legs together, movement was limited to 4 degrees.  Cross leg 
maneuvers were not accomplished well in either the sitting or 
the supine positions due to complaints of pain.  Forward 
flexion was to 55 degrees; extension was to 3 degrees; and 
side bending was to 6 degrees bilaterally.  There was 
objective evidence of muscle spasms and he was limited by 
pain, weakness, and fatigue, although there was no 
incoordination.  Repetitive use made the symptoms worse.  The 
thoracic spine movement was limited by pain, weakness, and 
fatigue, which was worse with repetitive use.  There was no 
incoordination.  There was objective evidence of muscle 
spasm.

VA treatment records developed between 2001 and 2005 note the 
veteran's complaints of mid and low back pain.  He stated 
that this pain would radiate into both hips and legs.  In 
2003, straight leg raises were negative and his lower 
extremity muscle bulk was good.  A July 2004 MRI revealed 
bulging discs and mild joint space narrowing at the T12 to L1 
level.  There was also mild dextro curvature at T5 to 6.  
However, there was no evidence of an acute fracture or 
dislocation.

The veteran was re-examined by VA in June 2005.  He stated 
that he had had severe low back pain without radiation.  
Straight leg raises were positive at 70 degrees; raising both 
was positive at 45 degrees.  Forward flexion was to 35 
degrees; extension was to 20 degrees; and rotary movement was 
to 20 degrees on the left and to 15 degrees on the right.  
These movements caused intermittent spasms and severe pain.  
He had increased muscle tone on the right.  His gait was 
normal, although he could not walk on his heels or toes.  He 
had additional limitation of 10 degrees of the low back 
following repeated use.  He also had objective evidence of 
painful motion and spasms.  There was some tenderness and 
slight weakness.  The neurological evaluation noted that his 
deep tendon reflexes were to 2+/4 at the knee and ankles.  
Sensation was normal to pinprick.  There had been no 
incapacitation over the previous 12 months.  The thoracic 
spine examination noted complaints of pain, with forward 
flexion of 20 degrees; extension of 10 degrees; and rotary 
movement of 30 degrees to the left and of 35 degrees to the 
right.  There was no tenderness and muscle tone at the 
thoracic level was normal.  There was no weakness, fatigue, 
or incoordination.  There was no incapacitation over the 
previous 12 months.  The diagnoses were degenerative disc 
disease of the lumbar spine with disc rupture and with 
associated spondylitis of the lumbar spine, and DJD of the 
thoracic spine with T7 compression fracture.

The Board observes that the words "slight," "moderate" and 
"severe" are not defined in the Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.  It should also be 
noted that use of descriptive terminology such as "mild" by 
medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 U.S.C.A. § 7104(a); 38 
C.F.R. §§ 4.2, 4.6. 

The veteran's service-connected low back disorder with DJD 
has been rated as 20 percent disabling under DC 5292, and the 
thoracic spine disorder with DJD has been rated as 10 percent 
disabling under DC 5291 (2002 & 2003).

The Board notes that, during the pendency of the veteran's 
appeal, substantive changes were made twice to that portion 
of the Rating Schedule that addresses spine disease, 
including intervertebral disc syndrome, Diagnostic Code 5293.  
See 67 Fed. Reg. 54,345-349 (Aug. 22, 2002) (codified at 38 
C.F.R. § 4.71a, DC 5293 (2003)).  These changes became 
effective on September 23, 2002.  See also 68 Fed. Reg. 
51,454, 51,458 (Aug. 27, 2003) (codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5243).  These changes became 
effective on September 26, 2003.

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria but, should an increased rating be warranted under 
the revised criteria, that award may not be made effective 
before the effective date of the change.  See VAOPGCPREC 7-
2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 10, 2000); 38 
U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.

The Board notes that the veteran was provided notice of the 
revised regulations in the September 2004 SOC described 
above.  Thus, the Board finds that we may proceed with a 
decision on the merits of the veteran's claim, with 
consideration of the original and revised regulations, 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Initially, while the evidence indicates that the veteran has 
degenerative disc disease with bulging discs, the Board notes 
that he is not currently service-connected for this disorder.  
Rather, the veteran is service connected for DJD of the 
lumbar and thoracic spines, which had been evaluated under 
DCs 5292 and 5291, respectively.

The Board has evaluated the veteran's disability under all 
applicable diagnostic codes in effect prior to September 23, 
2002, to determine whether he could have been rated higher 
than 20 percent for the lumbar spine or higher than 10 
percent for the thoracic spine.  However, the veteran was 
never diagnosed with fracture of his vertebra, nor does his 
medical evidence show he had ankylosis of any portion of his 
spine.  Therefore, 38 C.F.R. § 4.71a, DCs 5285-5289 (2002) 
are not for application.

Diagnostic Code 5292 awards a 10 percent disability rating 
for slight limitation of motion of the lumbar spine, 20 
percent disability for moderate limitation of motion, and 40 
percent disability for severe limitation of motion of the 
lumbar spine.  DC 5291 awards a 0 percent disability rating 
for slight limitation of motion of the dorsal (thoracic) 
spine, 10 percent for moderate limitation of motion and 10 
percent for severe limitation of motion.  The degree of 
limitation of motion of the lumbar and thoracic spines due to 
the service-connected DJD is adequately compensated by the 
evaluations assigned.

There is no suggestion in the objective record that the 
veteran suffers from intervertebral disc syndrome related to 
the service-connected lumbar or thoracic spine DJD.  
Therefore, the provisions of DC 5293 are not for application 
in the instant case.  Effective September 23, 2002, the 
criteria for rating intervertebral disc syndrome were 
amended.  However, these amendments do not affect the 
veteran's case since, as already noted, there is no 
indication that he has intervertebral disc syndrome related 
to his service-connected DJD.

Effective September 26, 2003, the criteria for rating 
diseases and injuries of the spine were again amended.  The 
criteria for rating intervertebral disc syndrome were 
renumbered and are now located at 38 C.F.R. § 4.71a, DC 5243 
(2006).  The specific criteria, however, were not amended 
from those of 2002, except for the alternate criteria for 
rating the disability under the General Rating Formula for 
the spine.  The criteria for the General Rating Formula for 
Diseases and Injuries of the Spine (DCs 5235 to 5243, unless 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes) are as 
follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:

Unfavorable ankylosis of the entire spine.....100%

Unfavorable ankylosis of the entire thoracolumbar 
spine.....50%

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.....40%

Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical 
spine.....30%

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.....20%

Note (1): Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degrees, extension is zero to 45 degrees, left 
and right lateral flexion are zero to 45 degrees, and left 
and right lateral rotation are zero to 80 degrees. Normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees. The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and 
left and right rotation. The normal combined range of 
motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees. The normal ranges of 
motion for each component of spinal motion provided in 
this note are the maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurological disease, or 
other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that 
individual, even though it does not conform to the normal 
range of motion stated in Note (2). Provided that the 
examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical 
spine, the entire thoracolumbar spine, or the entire spine 
is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due 
to pressure of the costal margin on the abdomen; dyspnea 
or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurological symptoms due to nerve root 
stretching. Fixation of a spinal segment in neutral 
position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when 
there is unfavorable ankylosis of both segments, which 
will be rated as a single disability. 

The Board notes that, according to the rating criteria 
amended on September 26, 2003, the thoracic and lumbar spines 
are rated as one entity.  The record does not indicate that 
the veteran has unfavorable ankylosis of the entire 
thoracolumbar spine, which is needed to warrant a 40 percent 
evaluation.  Based upon the range of motion of the entire 
thoracolumbar spine, a 20 percent evaluation is adequate 
compensation.  

Finally, the Board notes that we have considered the 
veteran's functional loss due to pain on motion, under the 
provisions of 38 C.F.R. §§ 4.40, 4.45 for all rating codes 
potentially applicable to the veteran's disability.  DeLuca 
v. Brown, 8 Vet. App. 202, 207-8 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  The Board finds that the 
effects of pain reasonably shown to be due to the veteran's 
service-connected low back disability are contemplated in the 
20 percent rating assigned to the lumbar spine and the 
10 percent assigned to the thoracic spine by the Board.  
There is no indication that pain, due to disability of the 
spine, has caused functional loss greater than that 
contemplated by the 20 percent evaluation assigned; any 
additional functional impairment is not tantamount to, nor 
does it more nearly reflect, ankylosis of the spine. 38 
C.F.R. § 4.40, 4.45; DeLuca v. Brown, supra. 

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for the lumbar and thoracic spine disabilities.

2. Right hip

The June 2001 VA examination of the veteran noted that his 
right hip was freely movable, with full extension of 0 
degrees and full flexion of 120 degrees.  It was indicated 
that these were normal findings.  An October 2002 VA 
examination contained no complaints about the right hip.

The veteran was reexamined by VA in July 2004.  He had only 5 
to 10 percent of normal motion in flexion, extension, medial 
and lateral rotation, and medial and lateral bending.  These 
movements were subjectively painful.  He had pain, weakness, 
and fatigue, which were worse with repetitive use and during 
flare-ups; however, there was no incoordination.  The 
impression was DJD.

Another VA examination was performed in June 2005.  He stated 
that his right hip symptoms were unchanged from the prior 
examination.  An X-Ray showed degenerative changes.  Forward 
flexion was to 105 degrees (with pain); external rotation was 
to 35 degrees (with pain); internal rotation was to 15 
degrees (with pain); abduction was to 30 degrees (with pain); 
and adduction was to 10 degrees (with pain).  There was no 
weakness, fatigue, or incoordination.  The impression was DJD 
with pain; moderate disability with progression.

According to the applicable regulation, a 10 percent 
evaluation requires flexion of the affected thigh limited to 
45 degrees; a 20 percent evaluation requires limitation to 30 
degrees; a 30 percent evaluation requires limitation to 20 
degrees; and a 40 percent evaluation requires limitation to 
10 degrees.  38 C.F.R. Part 4, DC 5252 (2006).

After a careful review of the evidence of record, the Board 
finds that an evaluation in excess of 10 percent from March 
11, 2002, through July 20, 2004, and in excess of 30 percent 
from July 20, 2004, has not been established.  The evidence 
developed between March 11, 2002, and July 20, 2004, shows 
that his right hip was essentially normal.  Range of motion 
was within normal limits and there were no complaints of 
pain.  There was no indication that flexion of the affected 
thigh was limited to 30 degrees, as is required to warrant a 
20 percent evaluation.  Therefore, entitlement to an 
evaluation in excess of 10 percent from March 11, 2002, 
through July 20, 2004, is not justified.  Nor is an 
evaluation in excess of 30 percent from July 20, 2004, 
warranted.  The objective evidence of record does not suggest 
that flexion of the right thigh is limited to 10 degrees, as 
would be required to justify a 40 percent evaluation.

Finally, the Board notes that we have considered the 
veteran's functional loss due to pain on motion, under the 
provisions of 38 C.F.R. §§ 4.40, 4.45 for all rating codes 
potentially applicable to the veteran's disability.  DeLuca 
v. Brown, 8 Vet. App. 202, 207-8 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant. 38 C.F.R. § 4.40.  The Board finds that the effects 
of pain reasonably shown to be due to the veteran's service-
connected right hip disability are contemplated in the 10 
percent rating assigned from March 11, 2002, through July 20, 
2004, and in the 30 percent rating assigned from July 20, 
2004, by the Board.  There is no indication that pain, due to 
disability of the right hip, has caused functional loss 
greater than that contemplated by the evaluations assigned; 
any additional functional impairment is not tantamount to, 
nor does it more nearly reflect, the criteria needed for the 
next higher disability rating. 38 C.F.R. § 4.40, 4.45; DeLuca 
v. Brown, supra. 
 
In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for the right hip disability.

3.  Left hip

The relevant evidence includes the report of a June 2001 VA 
examination.  This showed that walking and standing on his 
heels and toes would cause mild left hip pain.  He also got 
pain on squatting.  Normal straight leg raises caused an 
increase in left hip pain.  Forward flexion of the back with 
hips to 80 degrees caused left hip pain.  The left hip had 
normal movements but with mild pain with flexion of anywhere 
between 0 and 90 degrees.  In the supine position, the left 
hip flexed to 90 degrees, externally rotated to 7 degrees and 
internally rotated to 12 degrees; all these movements 
resulted in moderate pain.  At the extremes of external and 
internal rotation, the pain was severe.  With the left hip 
flexed to 90 degrees and while lying supine, medial bending 
of the left hip went to 10 degrees and lateral bending went 
to 5 degrees, with pain.  The diagnosis was DJD and chronic 
left hip pain secondary to status post arthroplasty with 
excision of calcium deposits.  

VA re-examined the veteran in October 2002.  He had 
tenderness over the buttocks, with no tenderness over the 
greater trochanter.  Flexion was to 90 degrees; external 
rotation was to 30 degrees; internal rotation was to 10 
degrees; abduction was to 45 degrees; and adduction was to 15 
degrees.  He complained of some buttocks pain at the limits 
of all ranges of motion.  Internal and external rotation of 
the femoral head was pain free and longitudinal percussion of 
the femur was also pain free.  The diagnosis was DJD, post 
surgery for a benign tumor, with good function.

The veteran was again examined by VA in July 2004.  He had 
only 5 to 10 percent of normal motion in flexion, extension, 
medial and lateral rotation, and medial and lateral bending.  
These movements were subjectively painful.  He had pain, 
weakness, and fatigue, which were worse with repetitive use 
and during flare-ups; however, there was no incoordination.  
The impression was DJD.

VA treatment records from 2001 to 2005 reflected a decrease 
in internal and external rotation.  The veteran also had 
subjective complaints of pain.

VA examined the veteran again in June 2005.  There were no 
current symptoms noted.  He complained of intermittent pain 
and an X-ray showed degenerative changes.  Flexion was to 100 
degrees; external rotation was to 25 degrees; internal 
rotation was to 10 degrees; abduction was to 20 degrees; and 
adduction was to 10 degrees.  All these motions produced 
moderate to severe pain.  There was no weakness, fatigue, or 
incoordination.  The impression was DJD, status post surgery, 
mild pain, and moderate disability with progression.

According to the applicable regulation, a 10 percent 
evaluation requires flexion of the affected thigh limited to 
45 degrees; a 20 percent evaluation requires limitation to 30 
degrees; a 30 percent evaluation requires limitation to 20 
degrees; and a 40 percent evaluation requires limitation to 
10 degrees.  38 C.F.R. Part 4, DC 5252 (2006).

Upon careful review of the evidence, it is found that an 
evaluation in excess of 10 percent from March 11, 2002, 
through July 20, 2004, and in excess of 30 percent from July 
20, 2004, has not been established.  The evidence developed 
between March 11, 2002, and July 20, 2004, showed that his 
left hip moved normally, although he did have subjective 
complaints of pain.  However, there was no indication that 
flexion of the affected thigh was limited to 30 degrees, as 
is required to warrant a 20 percent evaluation.  Therefore, 
entitlement to an evaluation in excess of 10 percent from 
March 11, 2002, through July 20, 2004, is not justified.  Nor 
is an evaluation in excess of 30 percent from July 20, 2004, 
warranted.  The objective evidence of record does not suggest 
that flexion of the left thigh is limited to 10 degrees, as 
would be required to justify a 40 percent evaluation.

Finally, the Board notes that we have considered the 
veteran's functional loss due to pain on motion, under the 
provisions of 38 C.F.R. §§ 4.40, 4.45 for all rating codes 
potentially applicable to the veteran's disability.  DeLuca 
v. Brown, 8 Vet. App. 202, 207-8 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant. 38 C.F.R. § 4.40. The Board finds that the effects 
of pain reasonably shown to be due to the veteran's service-
connected left hip disability are contemplated in the 10 
percent rating assigned from March 11, 2002 through July 20, 
2004 and in the 30 percent rating assigned from July 20, 2004 
by the Board.  There is no indication that pain, due to 
disability of the left hip, has caused functional loss 
greater than that contemplated by the evaluations assigned; 
any additional functional impairment is not tantamount to, 
nor does it more nearly reflect, the criteria needed for the 
next higher disability rating. 38 C.F.R. § 4.40, 4.45; DeLuca 
v. Brown, supra. 
In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for the left hip disability.

4.  Right shoulder

The relevant evidence of record includes the report of a June 
2001 VA examination, which made no reference to the right 
shoulder.  When VA re-examined the veteran in October 2002, 
he complained of right shoulder pain.  There was tenderness 
to palpation over the greater tuberosity, with no tenderness 
over the acromioclavicular joint.  The cross arm test was 
negative.  Impingement and impingement reinforcement tests 
were positive.  Range of motion was described as quite 
limited: abduction was to 90 degrees; external rotation was 
to 45 degrees; adduction was to 20 degrees; forward flexion 
was to 90 degrees; and extension was to 30 degrees.  An X-ray 
showed mild DJD.  The impression was DJD with chronic pain.  
The examination was consistent with impingement syndrome.

A September 2003 VA outpatient treatment note reflects the 
veteran's complaints of chronic right arm pain.  He did not 
want any injections or surgical intervention.  The 
examination showed slight tenderness on the anterior aspect 
of the shoulder.  He had 0 to 100 degrees of flexion and 
abduction.  He was able to reach the hip on internal rotation 
on the right.  An X-ray showed DJD with practically no space 
in the acromioclavicular joint.  

The veteran was afforded another VA examination in July 2004.  
Abduction was limited to 80 degrees and he was not able to 
carry the maneuver into any extension.  External rotation was 
to 2 degrees; external rotation was to 35 degrees; and 
posterior flexion was to 75 degrees.  Anterior flexion was to 
90 degrees.  The impression was DJD.  The movement was 
limited by pain, fatigue, and weakness, which was worse with 
repetitive use and flare-ups.  There was no evidence of 
incoordination.

He was treated by VA between 2001 and 2005.  In March 2003, 
he had 110 degrees of flexion; 45 degrees of extension; 60 
degrees of abduction; and 15 degrees of external rotation.  
Strength was 4+/5.  The diagnosis was tendonitis.  By May 
2003, he still had pain, but his range of motion had 
improved.  In June 2003, he had 110 degrees of flexion; 110 
degrees of abduction; and 31 degrees of external rotation.  
An X-ray from September 2003 showed practically no space at 
the acromioclavicular joint.  

Upon re-examination in June 2005, hee described no current 
symptoms, and the situation with the joint was noted to be 
stable.  He had 170 degrees of anterior flexion; 40 degrees 
of extension; 90 degrees of abduction; 70 degrees of external 
rotation; and 80 degrees of internal rotation.  All of these 
movements resulted in complaints of pain.  The impression was 
DJD of the right shoulder with pain and moderate decrease in 
range of motion.

According to 38 C.F.R. Part 4, DC 5201 (2006), a 20 percent 
evaluation is warranted for limitation of the arm at shoulder 
level.  A 30 percent evaluation requires limitation of the 
arm midway between the side and the shoulder level, and a 40 
percent evaluation requires limitation of the arm to 25 
degrees from the side.  A 30 percent evaluation is also 
warranted when there is favorable ankylosis of the 
scapulohumderal articulation, abduction to 60 degrees, with 
the ability to reach the mouth and the head.  See 38 C.F.R. 
Part 4, DC 5200. 

After a careful review of the evidence of record, the Board 
finds that an evaluation in excess of 20 percent for the 
veteran's right shoulder disability has not been established.  
The range of motion present does not represent limitation of 
the affected arm to midway between the side and shoulder 
level (specifically, his motion has been consistently to at 
least the shoulder level).  Nor is there any suggestion that 
there is any ankylosis of the right shoulder joint or of 
abduction to 60 degrees with the ability to reach the mouth 
and head.  Therefore, there is no indication in the objective 
record that a 30 percent evaluation is warranted under DC 
5200 or DC 5201.  As a consequence, an increased evaluation 
is not justified.  

The Board has also considered the veteran's functional loss 
due to pain on motion, under the provisions of 38 C.F.R. §§ 
4.40, 4.45 for all rating codes potentially applicable to his 
disability.  DeLuca v. Brown, 8 Vet. App. 202, 207-8 (1995).  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant. 38 C.F.R. § 4.40.  The Board finds that the effects 
of pain reasonably shown to be due to the veteran's service-
connected right shoulder disability are contemplated in the 
20 percent rating assigned by the Board.  There is no 
indication that pain, due to disability of the right 
shoulder, has caused functional loss greater than that 
contemplated by the evaluations assigned; any additional 
functional impairment is not tantamount to, nor does it more 
nearly reflect, the criteria needed for the next higher 
disability rating. 38 C.F.R. § 4.40, 4.45; DeLuca v. Brown, 
supra. 

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for the right shoulder disability.

5.  Right ankle

The relevant evidence of record includes the report of a June 
2001 VA examination, during which the veteran denied any 
"foot" trouble.  During an October 2002 VA examination, he 
complained of pain, although an X-ray was negative. 

When VA re-examined him in July 2004, dorsiflexion was to 4 
degrees and plantar flexion was to 15 degrees.  Eversion was 
to 2 degrees.  He noted that he was able to walk for 20 to 30 
minutes when not in a hurry.  He was limited by pain, 
fatigue, and weakness, which was worse with repeated use and 
flare-ups.  There was no incoordination.  

The veteran's 2001 to 2005 VA outpatient treatment records do 
not reflect any treatment for this ankle.  He was reexamined 
by VA in June 2005.  He noted no current symptoms.  He said 
that the ankle would hurt worse at night and during cold and 
damp weather.  Dorsiflexion was to 30 degrees and plantar 
flexion was to 35 degrees.  There was no weakness, fatigue, 
or incoordination.  He could flex his toes to 30 degrees.  
Inversion was to 35 degrees and eversion was to 30 degrees.  
The impression was DJD, minimal disability with an 
essentially normal examination.  

According to 38 C.F.R. Part 4, DC 5271, a 10 percent 
evaluation is warranted for moderate limitation of motion of 
the ankle.  A 20 percent evaluation requires marked 
limitation of motion.  According to 38 C.F.R. Part 4, DC 5270 
(2006), a 20 percent evaluation is warranted for ankylosis in 
the less than 30 degrees of plantar flexion, and a 30 percent 
evaluation requires ankylosis in plantar flexion between 30 
and 40 degrees and in dorsiflexion between 0 and 10 degrees.  

Upon careful review of the evidence of record, it is found 
that an evaluation in excess of 10 percent from March 11, 
2002, through July 20, 2004, and in excess of 20 percent from 
July 20, 2004, has not been established.  From March 11, 
2002, through July 20, 2004, this ankle disability was 
manifested by no more than moderate limitation of motion, as 
is evidenced by the negative VA examinations conducted in 
June 2001 and October 2002.  During this time period, there 
was no indication of marked limitation of motion or of 
ankylosis of the ankle in less than 30 degrees of plantar 
flexion.  There is also no indication that the veteran had 
more than marked limitation of motion from July 20, 2004, as 
evidenced by the 20 percent evaluation assigned and which is 
the maximum amount of compensation available under DC 5271.  
The objective evidence of record does not suggest that 
plantar flexion was ankylosed between 30 and 40 degrees or 
that dorsiflexion was ankylosed between 0 and 10 degrees, as 
would be required to justify a 30 percent evaluation under DC 
5270.  Therefore, it is found that increased disability 
evaluations for the periods in question are not warranted.

As above, the Board has considered the veteran's functional 
loss due to pain on motion, under the provisions of 38 C.F.R. 
§§ 4.40, 4.45 for all rating codes potentially applicable to 
the veteran's disability.  DeLuca v. Brown, 8 Vet. App. 202, 
207-8 (1995).  Within this context, a finding of functional 
loss due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant. 38 C.F.R. § 4.40.  The Board finds that the effects 
of pain reasonably shown to be due to the veteran's service-
connected right ankle disability are contemplated in the 10 
percent rating assigned from March 11, 2002, through July 20, 
2004, and in the 30 percent rating assigned from July 20, 
2004, by the Board.  There is no indication that pain, due to 
disability of the right ankle, has caused functional loss 
greater than that contemplated by the evaluations assigned; 
any additional functional impairment is not tantamount to, 
nor does it more nearly reflect, the criteria needed for the 
next higher disability rating. 38 C.F.R. § 4.40, 4.45; DeLuca 
v. Brown, supra. 

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for increased 
evaluations for the right ankle disability.

6.  Left ankle

The relevant evidence of record includes the report of a June 
2001 VA examination, during which the veteran denied any 
"foot" trouble.  During an October 2002 VA examination, he 
complained of pain, although an X-ray was negative. 

VA re-examined the veteran in July 2004, and dorsiflexion was 
to 2 degrees and plantar flexion was to 12 degrees.  He noted 
that he was able to walk for 20 to 30 minutes when not in a 
hurry.  He was limited by pain, fatigue, and weakness, which 
was worse with repeated use and flare-ups.  There was no 
incoordination.  

The veteran's 2001 to 2005 VA outpatient treatment records do 
not reflect any treatment for this ankle.  He was re-examined 
by VA in June 2005, and noted no current symptoms.  He said 
that the ankle would hurt worse at night and during cold and 
damp weather.  Dorsiflexion was to 30 degrees and plantar 
flexion was to 35 degrees.  There was no weakness, fatigue, 
or incoordination.  He could flex his toes to 30 degrees.  
Inversion was to 35 degrees and eversion was to 30 degrees.  
The impression was DJD, minimal disability with an 
essentially normal examination.

According to 38 C.F.R. Part 4, DC 5271 (2006), a 10 percent 
evaluation is warranted for moderate limitation of motion of 
the ankle.  A 20 percent evaluation requires marked 
limitation of motion.  According to 38 C.F.R. Part 4, DC 
5270, a 20 percent evaluation is warranted for ankylosis in 
the less than 30 degrees of plantar flexion, and a 30 percent 
evaluation requires ankylosis in plantar flexion between 30 
and 40 degrees and in dorsiflexion between 0 and 10 degrees.

After a careful review of the evidence of record, the Board 
finds that an evaluation in excess of 10 percent from March 
11, 2002, through July 20, 2004, and in excess of 20 percent 
from July 20, 2004, has not been established.  From March 11, 
2002, through July 20, 2004, this ankle disability was 
manifested by no more than moderate limitation of motion, as 
is evidenced by the negative VA examinations conducted in 
June 2001 and October 2002.  During this time period, there 
was no indication of marked limitation of motion or of 
ankylosis of the ankle in less than 30 degrees of plantar 
flexion.  There is also no indication that the veteran had 
more than marked limitation of motion from July 20, 2004, as 
evidenced by the 20 percent evaluation assigned and which is 
the maximum amount of compensation available under DC 5271.  
The objective evidence of record does not suggest that 
plantar flexion was ankylosed between 30 and 40 degrees or 
that dorsiflexion was ankylosed between 0 and 10 degrees, as 
would be required to justify a 30 percent evaluation under DC 
5270.  Therefore, it is found that increased disability 
evaluations for the periods in question are not warranted.

Again, the Board has considered functional loss due to pain 
on motion, under the provisions of 38 C.F.R. §§ 4.40, 4.45 
for all rating codes potentially applicable to the veteran's 
disability.  DeLuca v. Brown, 8 Vet. App. 202, 207-8 (1995).  
As noted above, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant. 38 C.F.R. § 4.40.  The Board finds that the effects 
of pain reasonably shown to be due to the veteran's service-
connected left ankle disability are contemplated in the 10 
percent rating assigned from March 11, 2002, through July 20, 
2004, and in the 30 percent rating assigned from July 20, 
2004, by the Board.  There is no indication that pain, due to 
disability of the left ankle, has caused functional loss 
greater than that contemplated by the evaluations assigned; 
any additional functional impairment is not tantamount to, 
nor does it more nearly reflect, the criteria needed for the 
next higher disability rating.  38 C.F.R. § 4.40, 4.45; 
DeLuca v. Brown, supra. 

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for increased 
evaluations for the left ankle disability.

C.  Extraschedular evaluations

According to 38 C.F.R. § 3.321(b)(1) (2006), ratings are to 
be based as far as practicable upon the average impairment of 
earning capacity.  However, in those exceptional cases where 
the schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is:  A finding that 
the case represents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

In the present case, the veteran has presented absolutely no 
objective evidence that his various disabilities have 
resulted in marked interference with his ability to work.  
Nor is there any evidence that his conditions have required 
frequent periods of hospitalization for treatment.  
Therefore, the Board finds no exceptional circumstances in 
this case that would warrant referral for consideration of an 
extraschedular evaluation.


ORDER

Entitlement to service connection for bilateral pes planus is 
denied.

Entitlement to service connection for a left shoulder 
disability is denied.

Entitlement to an increased evaluation for low back 
degenerative joint disease (DJD), evaluated as 20 percent 
disabling, prior to September 23, 2002, is denied.

Entitlement to an increased evaluation for low back DJD, 
evaluated as 20 percent disabling, from September 23, 2002, 
through September 25, 2003, is denied.

[Continued on next page]

Entitlement to an increased evaluation for low back DJD, 
evaluated as 20 percent disabling, from September 26, 2003, 
is denied.

Entitlement to an increased evaluation for thoracic spine 
DJD, evaluated as 10 percent disabling, prior to September 
23, 2002, is denied.

Entitlement to an increased evaluation for thoracic spine 
DJD, evaluated as 10 percent disabling, from September 23, 
2002, through September 25, 2003, is denied.

Entitlement to an increased evaluation for thoracic spine 
DJD, evaluated as 10 percent disabling, from September 26, 
2003, is denied.

Entitlement to an increased evaluation for right hip 
arthritis, evaluated as 10 percent disabling from March 11, 
2002, through July 19, 2004, is denied.

Entitlement to an increased evaluation for right hip 
arthritis, evaluated as 30 percent disabling from July 20, 
2004, is denied.

Entitlement to an increased evaluation for left hip 
arthritis, evaluated as 10 percent disabling from March 11, 
2002, through July 19, 2004, is denied.

Entitlement to an increased evaluation for left hip 
arthritis, evaluated as 30 percent disabling from July 20, 
2004, is denied.

Entitlement to an initial evaluation in excess of 20 percent 
for a right shoulder disability is denied.

Entitlement to an evaluation in excess of 10 percent for a 
right ankle disability from March 11, 2002, through July 19, 
2004, is denied.

[Continued on next page]


Entitlement to an evaluation in excess of 20 percent for a 
right ankle disability from July 20, 2004, is denied.

Entitlement to an evaluation in excess of 10 percent for a 
left ankle disability from March 11, 2002, through July 19, 
2004, is denied.

Entitlement to an evaluation in excess of 20 percent for a 
left ankle disability from July 20, 2004, is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


